Citation Nr: 0206975
Decision Date: 06/27/02	Archive Date: 08/16/02

DOCKET NO. 92-19 751               DATE JUN 27, 2002

On appeal from the Department of Veterans Affairs Regional Office
in Reno, Nevada

THE ISSUES

1. Whether new and material evidence has been submitted to reopen
a claim of entitlement to service connection for pes planus.

2. Whether new and material evidence has been submitted to reopen
a claim of entitlement to service connection for plantar warts of
the feet with callous formation and residual scars.

3. Entitlement to an increased evaluation for back strain with
limited motion of the lumbar spine, currently evaluated as 40
percent disabling.

4. Entitlement to an increased evaluation for traumatic
osteoarthritis of the cervical spine, currently evaluated as 30
percent disabling.

5. Entitlement to service connection for a thoracic spine disorder.

6. Entitlement to service connection for a bilateral hip disorder.

7. Entitlement to service connection for nerve damage to both lower
extremities.

8. Entitlement to an effective date earlier than May 7, 1991 for
assignment of an evaluation of 30 percent for traumatic
osteoarthritis of the cervical spine.

9. Entitlement to an effective date earlier than June 27, 1996 for
assignment of an evaluation of 40 percent for back strain with
limited motion of the lumbar spine.

10. Entitlement to an increased evaluation for seborrheic
dermatitis, currently evaluated as 10 percent disabling.

REPRESENTATION

Appellant represented by: Disabled American Veterans

WITNESS AT HEARING ON APPEAL

The appellant

ATTORNEY FOR THE BOARD

Vito A. Clementi, Counsel

INTRODUCTION

The appellant served on active duty from July 1969 to July 1971.

The appellant's claim of entitlement to an increased disability
rating for his service- connected lumbar spine disability was
originally denied by the Department of Veterans Affairs (VA)
Regional Office (RO) in Providence, Rhode Island. In an

2 -

April 1996 decision, the Board of Veterans' Appeals (the Board)
denied the appellant's claim of entitlement to an increased
disability rating for service- connected low back strain, then
evaluated as 20 percent disabling. An August 1997 decision of the
U.S. Court of Appeals for Veterans Claims (the Court) remanded the
case to the Board. In April 1998, the Board in turn remanded the
case to the RO for further evidentiary development.

The record reflects that in the interim between the Court's
decision and the Board's remand, in January 1998, the RO assigned
a 40 percent disability rating for the appellant's service-
connected back strain. The appellant has subsequently expressed
continued disagreement with the assigned disability rating. The
record further reflects that during the pendency of the appellant's
back rating claim, the other nine issues developed and certified
for appellate review arose from rating decisions of VA ROs in
Providence, Rhode Island, and Reno, Nevada, with the latter now
having jurisdiction over this case.

FINDINGS OF FACT

1. The appellant's claim of entitlement to service connection for
pes planus was denied in a December 1971 VA rating decision.

2. Subsequent to the December 1971 decision, the evidence added to
the record is not so significant that it must be considered in
order to fairly decide the merits of the claim for service
connection for pes planus.

3. The appellant's claim of entitlement to service connection for
plantar warts of the feet with callous formation and residual scars
was denied in an August 1977 VA rating decision.

4. Subsequent to the August 1977 decision, the evidence added to
the record is not so significant that it must be considered in
order to fairly decide the merits of the claim for service
connection for plantar warts of the feet with callous formation and
residual scars.

3 - 

5. The appellant's service-connected back disability is
characterized by intervertebral disc disorder, with subjective
complaints of constant pain as well as radicular symptoms.

6. Traumatic osteoarthritis of the cervical spine is primarily
manifested by subjective complaints of pain, without limitation of
motion or mechanical or neurological deficits.

7. The preponderance of the competent and probative evidence of
record does not show that the appellant has a thoracic spine
disability.

8. The preponderance of the competent and probative evidence of
record shows that the appellant's disability of the hips is not
related to his service or to a service-connected disability.

9. The preponderance of the competent and probative evidence of
record shows that there is no neurological deficit of the
appellant's lower extremities apart from that related to his
service-connected lumbar spine disability.

10. The date of the appellant's claim of entitlement to service
connection for traumatic osteoarthritis of the cervical spine was
May 7, 1991.

11. The date of the appellant's claim of entitlement to increased
evaluation for back strain with limited motion of the lumbar spine
was May 7, 1991. Of record is a report dated April 16, 1991 in
which Dr. C.C. described the severity of the appellant's service-
connected disability of the lumbar spine.

12. The appellant's service-connected seborrheic dermatitis is
currently manifested by eczematous lesions on the forehead,
eyebrows, scalp, neck, and on non- exposed parts of the body, to
include the back, scrotum, and tibial regions, with some scaling
and crusting, and without ulceration, extensive exfoliation,
exceptionally repugnant appearance or systemic or nervous
manifestations.

4 -

CONCLUSIONS OF LAW

1. The December 1971 VA rating decision is final. New and material
evidence has not since been received which is sufficient to reopen
the appellant's claim for service connection for pes planus. 38
U.S.C.A. 5108, 7105 (West 1991); 38 C.F.R. 3.156, 20.1103 (2001).

2. The August 1977 VA rating decision is final. New and material
evidence has not since been received which is sufficient to reopen
the appellant's claim for service connection for plantar warts with
callous formation and residual scars. 38 U.S.C.A. 5108, 7105 (West
1991); 38 C.F.R. 3.156, 20.1103 (2001).

3. The criteria for an evaluation of 60 percent for the appellant's
lumbar spine disability are met. 38 U.S.C.A. 1155 (West 1991); 38
C.F.R. 4.71a, Diagnostic Code 5293 (2001).

4. The criteria for an evaluation in excess of 30 percent for
traumatic osteoarthritis of the cervical spine have not been met.
38 U.S.C.A. 1155 (West 1991); 38 C.F.R. 4.71a, Diagnostic Codes
5003, 5010, 5290 (2001).

5. A thoracic spine disorder was not incurred or aggravated in
service and is not proximately due to or is the result of the
appellant's service-connected lumbar spine disability. 38 U.S.C.A.
1110 (West 1991 & Supp. 2001); 38 C.F.R. 3.303, 3.310 (2001).

6. A claimed bilateral hip disorder was not incurred in or
aggravated by military service and is not proximately due to or is
the result of the appellant's service- connected lumbar spine
disability. 38 U.S.C.A. 1110 (West 1991 & Supp. 2001); 38 C.F.R.
3.303, 3.310 (2001).

7. Claimed nerve damage to both lower extremities was not incurred
in or aggravated by military service and is not proximately due to
or is the result of the appellant's service-connected lumbar spine
disability. 38 U.S.C.A. 1110 (West 1991 & Supp. 2001); 38 C.F.R.
3.303, 3.310 (2001).

- 5 -

8. Entitlement to an effective date earlier than May 7, 1991 for
assignment of an evaluation of 30 percent for traumatic
osteoarthritis of the cervical spine is not warranted. 38 U.S.C.A.
5110 (West 1991 & Supp. 2001); 38 C.F.R. 3.400 (2001).

9. Entitlement to an effective date of April 16, 1991 for
assignment of an evaluation of 40 percent for back strain with
limited motion of the lumbar spine is warranted. 38 U.S.C.A. 5110
(West 1991 & Supp. 2001); 38 C.F.R. 3.400 (2001).

10. The criteria for an evaluation of 3 0 percent for seborrheic
dermatitis have been met. 38 U.S.C.A. 1155 (West 1991); 38 C.F.R.
4.118, Diagnostic Code 7806 (2001).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

By law, the Board's statement of reasons and bases for its findings
and conclusions on all material facts and law presented on the
record must be sufficient to enable the claimant to understand the
precise basis for the Board's decision, as well as to facilitate
review of the decision by courts of competent appellate
jurisdiction. The Board must also consider and discuss all
applicable statutory and regulatory law, as well as the controlling
decisions of the appellate courts. See Vargas-Gonzalez v. West, 12
Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49,
56-57 (1990); 38 U.S.C.A. 7104(d)(1) (West 1991).

The issues on appeal have been listed on the first page of this
decision. The appellant seeks entitlement to service connection for
five musculoskeletal disabilities; increased disability ratings for
three service-connected disabilities; and earlier effective dates
for assigned disability ratings for two of those service- connected
disabilities.

6 -

The Board observes that the appellant's claims may be divided into
four general categories as follows:

Claims to reopen previously denied claims:

1. Reopening of a claim for pes planus; 
2. Reopening of a claim for plantar warts of the feet;

Claims involving increased ratings or service connection for
musculoskeletal disabilities:

3. Increased rating for back strain, currently evaluated as 40
percent disabling; 
4. Increased rating for arthritis of the cervical spine, currently
evaluated as 30 percent disabling; 
5. Service connection for a thoracic spine disorder; 
6. Service connection for bilateral hip disorder, to include as
secondary to the service-connected back strain; 
7. Service connection for nerve damage to lower extremities, to
include as secondary to service-connected back strain;

Effective date claims:

8. Entitlement to an effective date earlier than June 1996 for the
assignment of a 40 percent disability evaluation for back strain;
9. Entitlement to an effective date earlier than May 7, 1991 for
the assignment of a 30 percent disability evaluation for arthritis
of the cervical spine.

Skin Claim:

10. Increased rating for seborrheic dermatitis, currently evaluated
as 10 percent disabling.

7 -

For the sake of clarity, the Board will initially discuss the
matter of the applicability of the Veterans Claims Assistance Act
of 2000 (the VCAA) on this case. To facilitate analysis and to
reduce duplicative recitation of the evidence, law and regulations,
the Board will then address the ten issues on appeal by using these
four groupings.

As a final initial matter, the appellant has periodically argued
that he only desires review of the question of direct, as opposed
to secondary, incurrence of several of his claimed disabilities.
However, the Board is under the obligation to review all relevant
theories of entitlement to a benefit. See Schroeder v. West, 212
F.3d 1265 (Fed. Cir. 2000) (observing that "[o]nce a veteran has
properly made out a ... claim for a current disability as a result
of a specific in-service occurrence or aggravation of a disease or
injury, [VA's] duty to assist.... attaches to the investigation of
all possible in-service causes of that current disability,
including those unknown to the veteran"). 212 F.3d at 1271
(emphasis as in original). Not only is the expanded review required
by applicable jurisprudence, but it does the appellant no harm,
since to provides additional avenues for possible service
connection.

The VCAA

The Board has given consideration to the provisions of the Veterans
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114
Stat. 2096 (2000) [codified as amended at 38 U.S.C.A. 5100 et seq.
(West 2001)]. The VCAA includes an enhanced duty to notify a
claimant as to the information and evidence necessary to
substantiate a claim for VA benefits. This law also redefines the
obligations of VA with respect to the duty to assist. Regulations
implementing the VCAA have been enacted. See 66 Fed. Reg. 45, 620
(August 29, 2001) [codified as amended at 38 C.F.R. 3.102,
3.156(a), 3.159 and 3.326(a)].

The VCAA is applicable to all claims filed on or after the date of
enactment, November 9, 2000, or filed before the date of enactment
and not yet final as of that date. Except for provisions pertaining
to claims to reopen based upon the

- 8 -

submission of new and material evidence, the implementing
regulations are also effective November 9, 2000. In this case, the
regulations are accordingly fully applicable to all issues on
appeal except the two issues which involve finality of previous
decisions and the submission of new and material evidence. See
Holliday v. Principi, 14 Vet. App. 280 (2001) [the Board must make
a determination as to the applicability of the various provisions
of the VCAA to a particular claim]. The impact of the VCAA on the
two issues involving finality will be addressed where .appropriate
below.

After having carefully reviewed the record on appeal, and for
reasons expressed immediately below, the Board has concluded that
the requirements of the VCAA have been effectively satisfied.

The former well grounded claim requirement

The VCAA eliminated the concept of a well grounded claim, and
superseded the decision of the Court in Morton v. West, 12 Vet.
App. 477 (1999), withdrawn sub nom. Morton v. Gober, 14 Vet. App.
(2000) (per curiam), in which the Court held that VA could not
assist in the development of a claim that was not well grounded.

The current standard of review is as follows.

After the evidence has been assembled, it is the Board's
responsibility to evaluate the entire record. See 38 U.S.C.A.
7104(a) (West Supp. 2001). When there is an approximate balance of
evidence regarding the merits of an issue material to the
determination of the matter, the benefit of the doubt in resolving
each such issue shall be given to the claimant. 38 U.S.C.A. 5107
(West Supp. 2001); 38 C.F.R. 3.102 (2001).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), The United
States Court of Appeals for Veterans Claims (the Court) stated that
"a veteran need only demonstrate that there is an 'approximate
balance of positive and negative evidence' in order to prevail." To
deny a claim on its merits, the preponderance of the

9 -

evidence must be against the claim. Alemany v. Brown, 9 Vet. App.
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the claimant's
representative, if any, of any information, and any medical or lay
evidence not previously provided to VA that is necessary to
substantiate the claim. As part of the notice, VA is to
specifically inform the claimant and the claimant's representative,
if any, of which portion, if any, of the evidence is to be provided
by the claimant and which part, if any, VA will attempt to obtain
on behalf of the claimant. 38 U.S.C.A. 5103 (West Supp.2001).

The record in this matter reveals that the appellant has repeatedly
been apprised of the law and regulations pertinent to his claims-,
and has likewise repeatedly been requested to provide
substantiating medical and lay evidence. In particular, the
appellant was so informed as to his back rating claim through
Statements and Supplemental Statements of the Case in November
1987, October 1991, October 1995, October 1999 and in April 2000.
Other Statements and Supplemental Statements of the Case of record
similarly reflect accurate advisements to the appellant as to the
other claims at issue, with discussions of the evidence then of
record as to the claims. Specifically, the appellant was so advised
by statements in July and December 1996, December 1997, March and
October 1999, February 2000 and in April and September 2001.

Additionally, the appellant received a five page letter dated May
30, 2001 which specifically described the provisions of the VCAA.

Given that the appellant has repeatedly been so advised, and has
also been requested to provide evidence in substantiation of the
claims, the Board is of the opinion that this aspect of the VCAA
has been fulfilled.

10-

Duty to assist

In general, the VCAA provides that VA shall make reasonable efforts
to assist a claimant in obtaining evidence necessary to
substantiate the claimant's claim, unless no reasonable possibility
exists that such assistance would aid in substantiating the claim.

As an initial matter, the Board observes that in August 1997, the
Court remanded the appellant's increased rating claim, in part for
explanation of the reasons why diagnostic testing ordered by a May
1995 VA examiner had been canceled in October 1995. Since that
time, as described in detail below, extensive medical evidence,
including diagnostic testing, has been added to the record.
Whatever defects were contained in the evidentiary record in 1995
or 1997 have been rectified.

As noted in the Introduction, the Board remanded this case in April
1998 so that additional evidentiary development could be
undertaken. It appears that the RO has taken appropriate steps to
assist the appellant in the development of his claims.
Specifically, the RO has obtained records of treatment of the
appellant from VA medical facilities in Rhode Island, Massachusetts
and Nevada and has arranged for multiple VA examinations and
medical opinions.

The VCAA provides that the assistance provided by VA shall include
providing a medical examination or obtaining a medical opinion when
such an examination or opinion is necessary to make a decision on
the claim. An examination is deemed "necessary" if the evidence of
record (lay or medical) does not contain sufficient medical
evidence for VA to make a decision on the claim. See 38 U.S.C.A.
5103A (West Supp. 2001); 38 C.F.R. 3.159 (2001).

The record on appeal indicates that the appellant has been accorded
VA examinations on numerous occasions over the years, including a
battery of examinations and diagnostic testing in November 2000.
There record on appeal appears to contain ample evidence with which
the Board may make an informed decision concerning the claims on
appeal. The appellant himself, in a letter dated

- 11 -

May 16, 2002, stated: "There is more than enough in my VA treatment
records to prove all my claims."

The Board is of course aware that the appellant has expressed
displeasure over what he perceives as "lies" and "incompetence" in
connection with the November 2000 VA orthopedic examination. The
appellant went so far as to characterize the VA examiner as
follows: "He is in fact no more than an outright quack." The
appellant requested the Board to "give no credence" to the
examination report.

The Board is obligated to consider all evidence of record. See 38
U.S.C. 7104(a). The United States Court of Appeals for the Federal
Circuit has held that the Board has "the authority to discount the
weight and probity of evidence in the light of its own inherent
characteristics and its relationship to other items of evidence."
Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 1997). The Federal
Circuit emphasized the "considerable body of law imposing a duty on
the Board to analyze the credibility and probative value of
evidence sua sponte when making its factual findings." The Board
will evaluate the November 2000 VA examination report and indeed
all of the evidence of record based on the guidelines established
in the law and relevant jurisprudence.

The appellant has been given ample opportunity to present evidence
and argument in support of his claims, including presenting
testimony at a personal hearing before a hearing officer in October
2000. On the basis of the Board's review of the claims folder,
there is no indication that the appellant has further evidence or
argument to submit. The appellant and his representative have not
pointed to any additional pertinent evidence which has not been
obtained, and the Board is not aware of any such evidence.

The Board concludes that all reasonable efforts were made by VA to
obtain evidence necessary to substantiate the appellant's claims
and that the notice provisions of the VCAA have been complied with.
The Board will, therefore, proceed to consider the appellant's
claims on the merits.

12 -

The Claims to Reopen

Pertinent law and regulations

Service connection

In general, service connection may be granted for disability or
injury incurred in or aggravated by active military service. 38
U.S.C.A. 1110, 1131 (West 1991). Determinations relative to service
connection will be based on review of the entire evidence of
record. 38 C.F.R. 3.303(a).

Finality/new and material evidence

In general, RO decisions which are unappealed become final. 38
U.S.C.A. 7105 (West 1991); 38 C.F.R. 20.1103 (2001). The governing
regulations provide that an appeal consists of a timely filed
notice of disagreement in writing and, after a statement of the
case has been furnished, a timely filed substantive appeal. 38
C.F.R. 20.200 (2001).

Pursuant to 38 U.S.C.A. 5108 (West 1991), the Secretary must reopen
a finally disallowed claim when new and material evidence is
presented or secured with respect to that claim. Knightly v. Brown,
6 Vet. App. 200 (1994). Only evidence presented since the last
final denial on any basis (either upon the merits of the case, or
upon a previous adjudication that no new and material evidence had
been presented), will be evaluated in the context of the entire
record. Evans v. Brown, 9 Vet. App. 273 (1996).

New and material evidence is defined as evidence not previously
submitted to agency decisionmakers which bears directly and
substantially upon the specific matter under consideration; which
is neither cumulative nor redundant; and which by itself or in
connection with evidence previously assembled is so significant
that it must be considered in order to fairly decide the merits of
the claim. 38 C.F.R. 3.156(a) (2001).

13 -

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the Federal
Circuit noted that new evidence could be sufficient to reopen a
claim if it could contribute to a more complete picture of the
circumstances surrounding the origin of a veteran's injury or
disability, even where it would not be enough to convince the Board
to grant the claim. In Elkins v. West, 12 Vet. App. 209 (1999), the
Court held that the Board must first determine whether the
appellant has presented new and material evidence under 38 C.F.R.
3.156(a) in order to have a finally denied claim reopened under 38
U.S.C.A. 5108. Then, if new and material evidence has been
submitted, the Board may proceed to evaluate the merits of the
claim but only after ensuring VA's duty to assist has been
fulfilled. See Vargas-Gonzalez v. West, 12 Vet. App. 321, 325
(1999).

For the purpose of establishing whether new and material evidence
has been submitted, the credibility of the evidence, although not
its weight, is to be presumed. Justus v. Principi, 3 Vet. App. 510,
513 (1992).

Factual Background

The service medical records include a report of a pre-induction
examination in March 1969. The examination report reflects that the
appellant was then noted to have second degree pes planus.
Examiners conducting the report of pre-entrance physical
examination assigned a numerical "2" to the appellant's lower
extremity physical capability, thus indicating a slightly impaired
physical profile. See Odiorne v. Principi, 3 Vet. App. 456, 457
(1992) [observing that the "PULHES" profile reflects the overall
physical and psychiatric condition of the appellant on a scale of
1 (high level of fitness) to 4 (a medical condition or physical
defect which is below the level of medical fitness for retention in
the military service].

While in service in September and October 1969, the appellant
complained of pain in the heels on standing. On the latter
occasion, the appellant reported that he had had bilateral foot
pain since childhood. Upon clinical examination, it was noted that
the appellant had a defect of the medial longitudinal arch of both
feet. Radiographic examination detected no abnormalities. A
podiatrist diagnosed heel strain. In July 1970, it was noted that
the appellant needed new arch supports.

14 -

In February 1970, the appellant was noted to have plantar warts
over the left foot. In February 1971, he was noted to have
bilateral "satellite warts" on both feet. In march 1971, the
appellant complained of corns on his feet.

The undated report of the appellant's separation examination
reveals that he then complained of unspecified foot trouble. He was
again assigned a numerical "2" on his lower extremity in the PULHES
profile.

The appellant left military service in July 1971. He first sought
service connection for a bilateral foot disability by application
received in August 1971. During a VA physical examination in
October 1971, the appellant complained of pain in his heels when he
stood for any length of time. On examination, both feet showed a
mild degree of pes planus involving the longitudinal arches. Both
heels appeared anatomically normal and presented no areas of
tenderness. No calluses were identified. The pertinent diagnosis
was pes planus, bilateral.

By rating decision dated in December 1971, service connection was
denied for bilateral pes planus. The rating decision acknowledged
various foot complaints during service. The appellant's claim was
denied by the RO because "[f]indings fall to show that the pre-
service pes planus condition was aggravated by service." The
appellant did not challenge the rating decision by the filing of a
notice of disagreement, thus rendering the decision final. 38
U.S.C.A. 7105; 38 C.F.R. 20.1103.

In an April 1972 RO rating decision, service connection- was denied
for bilateral plantar warts on the basis that the October 1971 VA
examination had not identified any calluses on the appellant's
feet. The appellant did not appeal the RO's decision.

In a statement received in April 1976, the appellant stated that
when he was separated from service, the bottoms of his feet were
not examined. He stated that he had plantar warts on both feet at
that time, for which he received treatment once or twice in
service, and the bottoms of his feet were not examined at the VA
examination in October 1971.

- 15 -

The appellant sought service connection for plantar warts of the
feet by application received in April 1977. In an April 1977
statement, M.L.Y., D.P.M., reported that the appellant had
pronounced pes planus and multiple lesions on the plantar surface
of the anterior arch.

During a June 1977 VA examination, the appellant reported that he
had "seed corns" on his feet before entering service. He further
stated that he had an "eruption" of warts on his feet during
service. He complained that he still had eruption involving both
plantar aspects accompanied by pain. Clinical examination revealed
the presence of numerous callous formations with central white
scaling. The examiner commented that these were probably vestiges
of healed plantar warts which had formed scars, which were painful
to the touch.

By rating decision dated in August 1977, service connection for
plantar warts was denied on the basis that such condition
preexisted the appellant's military service and had not been
aggravated by such service. The appellant did not file a notice of
disagreement as to this rating, thus rendering it final. 38
U.S.C.A. 7105; 38 C.F.R. 20.1103.

VA medical records were thereafter received indicating periodic
treatment for foot pain associated with bilateral pes planus and
plantar warts. The appellant sought to reopen his claim of service
connection for bilateral pes planus by statement received in July
1996. He submitted a July 1996 letter authored by J.B.A., D.P.M.,
the chief of a VA podiatry section at the West Roxbury VAMC. In
relevant part, Dr. A. noted that the appellant had bilateral pes
planus syndrome, flexible uncompensated rear foot valgus was
causing heel pain, callosities, and a hammertoe condition. The
physician observed that the appellant's "acquired pes planus has
occurred due to [the appellant's] extensive active duty since '69
and is worsening with age, slowly crippling this healthy man."

VA medical records were received reflecting continuing care for
bilateral corns and pes planus. At a VA podiatry clinic in December
1997, calluses on the balls of the feet and the lateral border of
the heel of the left foot were noted. Assessments also included
hyperkeratotic lesions.

- 16 -

VA weight-bearing right foot X-rays in July 1999 showed mild loss
of medial longitudinal arch height and were otherwise unremarkable.
Standing left foot X- rays were similar and showed mild loss of
medial longitudinal arch height without additional abnormality. At
a VA orthopedic examination in July 1999, there was tenderness
along the arches of the feet. The pertinent diagnosis was mild
bilateral pes planus causing foot pain.

At a personal hearing in October 2000, the appellant testified that
his service medical records show that in February 1970 he was
treated for one plantar wart on the left foot but by the time he
was seen in March 1971 he had multiple corns or plantar warts on
both feet.

Analysis

The VCAA

The VCAA has in general been discussed by the Board above. With
respect to claims filed prior to August 29, 2001, the VCAA appears
to have left intact the requirement that an appellant must first
present new and material evidence in order to reopen a previously
and finally denied claim under 38 U.S.C.A. 5108 before the Board
may determine whether VA's duty to assist is fulfilled and proceed
to evaluate the merits of that claim. It is specifically noted that
nothing in the Act shall be construed to require the Secretary to
reopen a claim that has been disallowed except when new and
material evidence is presented or secured, as described in 38
U.S.C.A. 5108. See 38 U.S.C. 5103A(f) (West Supp. 2001). Once a
claim is reopened, the VCAA provides that VA shall make reasonable
efforts to assist a claimant in obtaining evidence necessary to
substantiate the claim for a benefit, unless no reasonable
possibility exists that such assistance would aid in substantiating
the claim. See 38 U.S.C. 5103A(f).

Similarly, regulations implementing the VCAA are effective, with
respect to the submission of new and material evidence, only to
claims filed on or after August 29, 2001. See 66 Fed. Reg. 45,620
(Aug. 29, 2001). Specifically, the Board notes that the regulation
amended 38 C.F.R. 3.156(a), which defines "new and material

17 -

evidence" for VA adjudication purposes. The changes to this
regulation are, however, effective prospectively only for claims
filed on or after August 29, 2001. See 66 Fed. Reg. 45,620 (Aug.
29, 2001).

Because the appellant's two claims were filed well before that
date, the former provisions of 38 C.F.R. 3.156(a) are for
application in this case.

The precise parameters of the VCAA may be subject to judicial
interpretation. The Board believes that with respect to cases such
as this, involving the matter of submission of new and material
evidence, although VA's duty to assist appears to be circumscribed
the notice provisions of the VCAA are applicable.

With respect to notice, the appellant has been instructed on
numerous occasions of the need to submit new and material evidence
to reopen his claim. He has received numerous notices and documents
informing her of why service connection cannot be granted. The
Board believes that it is clear that the appellant has been
accorded ample opportunity to present evidence and argument in
support of his claims. The Board concludes that the notice
provisions of the VCAA have been satisfied with respect to these
two issue.

1. Whether new and material evidence has been submitted to reopen
a claim of entitlement to service connection for pes planus.

The evidence of record at the time of the December 1971 rating
decision may be summarized as indicating that:

1. When the appellant entered military service in July 1969, he was
noted to have second degrees pes planus, without radiographic
evidence of further abnormalities, and the appellant's lower
extremity physical capability was noted to be slightly impaired;

2. The appellant was treated for acute episodes of foot pain during
service;

18 -

3. Upon discharge from active service, the appellant was again
noted to have pes planus, and was again assigned a numerical PULHES
designation what again reflected a slightly impaired lower
extremity physical capability, and;

4. On VA physical examination in October 1971, the appellant was
noted to have a mild degree of bilateral pes planus.

The appellant's claim of entitlement to service connection for
bilateral pes planus. claim was denied in December 1971 because
there was no evidence to show that the pre-service pes planus was
aggravated by service.

As discussed above, in order for the appellant's claim to be
reopened, new and material evidence must be submitted. For reasons
which will be explained immediately below, examination of the
evidence submitted since the December 1971 decision reveals that
the appellant has not submitted new and material evidence which is
sufficient to reopen the claim.

There is no question in this regard that the appellant's second
degree bilateral pes planus was "noted" at the time he entered
active military service. He is therefore not presumed to have then
been in sound physical condition with regard to his feet. See 38
U.S.C.A. 1111 (West 1991); 38 C.F.R. 3.304(b). Applying the law
generally relative to the reopening of claims, the appellant would
need to submit new evidence that would bear directly and
substantially upon whether the pre-existing pes planus was
aggravated by his military service. This the appellant has not
done.

The records reflecting periodic treatment since December 1971 are
not reflective of aggravation of the condition in service or as a
result thereof. See, e.g., Morton v. Principi, 3 Vet. App. 508, 509
(1992); Mingo v. Derwinski, 2 Vet. App. 51, 53 (1992) [observing
that evidence of the appellant's current condition is not generally
relevant to the issue of service connection, absent some competent
linkage to military service].

19 -

The only evidence which arguably links the appellant's pes planus
to his military service is the July 1996 letter of Dr. J.B.A.
However, to the extent that Dr. A. mentions the appellant's
military service, he does so in the context of his comment that his
"acquired pes planus has occurred due to his extensive active duty
since [19]69 and is worsening with age." This statement thus
indicates that the appellant's pes planus began during his military
service and was aggravated due to the appellant's advancing age.

The text and tenor of Dr. J.B.A.'s letter reveals that it is not
based upon facts of record but rather a factually incorrect
statement furnished by the appellant. The basis of Dr. A.'s
observation that the appellant had a "foot type, [characterized as]
acquired pes planus" which "occurred due to his extensive active
duty" is patently erroneous. As is noted above, the then-
contemporaneous medical record indicates that the appellant entered
military service with a pre-existing, second degree, bilateral pes
planus and that he was placed on profile upon entering service. It
is clear that Dr. A.'s statement that the appellant's bilateral pes
planus was incurred during his active service was based on
erroneous information provided by the appellant.

The mere transcription of medical history does not transform the
information into competent medical evidence merely because the
transcriber happens to be a medical professional. See Leshore v.
Brown, 8 Vet. App. 406, 409 (1995); Swann V,. Brown, 5 Vet. App.
229, 233 (1993); see also McIntosh v. Brown, 4 Vet. App. 533 (1993)
[holding that a veteran's account of a worsened condition is not
competent medical evidence of aggravation].

Dr. A.'s incorrect observation that the appellant's bilateral pes
planus began during service is not responsive to the matter under
consideration (i.e. whether a manifestly pre-existing disability
was aggravated by service) and thus cannot be said to constitute
new and material evidence. Dr. A. made no comment which can be
construed as suggestive of in-service aggravation, since he was
proceeding from a false factual premise evidently provided by the
appellant, namely that his pes planus began during service. See
Duran v. Brown, 7 Vet. App. 216, 220 (1994) the presumption of
credibility does not apply if the evidence is inherently false or

- 20 -

untrue]. See also Godfrey v. Brown, 7 Vet. App. 398, 407 (1995) [a
report of the Social Security Administration cannot be presumed to
be credible when on its face it conflicts with the very medical
evidence on which it is expressly premised].

To the extent that Dr. A. commented on aggravation, he stated that
such was due to the advancing age of the appellant. The report of
Dr. A. therefore works against the appellant's claim and cannot be
considered to be new and material evidence which may serve to
reopen the claim.

As an additional observation, the appellant has asserted that
medical examiners failed to conduct a thorough examination of his
feet. In particular, Dr. A. stated in April 1996 that the appellant
"claims the Dr. never even removed shoes or socks of the patient."
Such allegations of incompetence or worse on the part of various
government examiners are part of a long-standing pattern dating
back to an April 1976 letter to the Providence RO, and have
continued to the present. See the appellant's letter to the Board
dated May 16, 2002, which was referred to above in connection with
the Board's discussion of the VCAA. Such statements are patently
incredible; the examination reports reflect thorough examination of
the appellant's feet. See Caluza v. Brown, 7 Vet. App. 498, 511
(1995) [observing that in determining whether evidence submitted by
a veteran is credible, the Board may consider internal consistency,
facial plausibility and consistency with other evidence submitted
on behalf of the claimant]; see also Samuels v. West, 11 Vet. App.
433, 436 (1998).

In short, since no new evidence showing an aggravation of the pre-
existing pes planus has been submitted by or on behalf of the
appellant, the claim is not reopened. The benefit sought on appeal
remains denied.

2. Whether new and material evidence has been submitted to reopen
a claim of entitlement to service connection for plantar warts of
the feet with callous formation and residual scars.

The evidence of record at the time of the August 1977 rating
decision denying service connection for plantar warts may be
summarized as indicating:

- 21 -

1. In February 1970, the appellant was noted to have plantar warts
over the left foot and in February 1971 he had "satellite warts" on
both feet;

2. In October 1971, the appellant was noted to have a mild degree
of bilateral pes planus, without comment from the examiner as to
the presence of warts, and;

3. The appellant was diagnosed to have and treated for warts on his
feet in April 1977, and was noted to have residual scars of healed
plantar warts upon VA examination in June 1977.

Review of the evidence of record submitted since the August 1977
rating decision reveals that there is no evidence that with regard
to neither cumulative nor redundant, and bears directly and
substantially upon the specific matter under consideration, and
which by itself or in connection with evidence previously assembled
is so significant that it must be considered in order to fairly
decide the merits of the claim. 38 C.F.R. 3.156(a).

While the appellant has continued to complain of and is treated for
plantar warts, as is noted above, evidence of the current condition
is irrelevant to the question of its nexus to service. Morton,
supra. In particular, evidence of such care in October 1983,
December 1985 and December 1997 is irrelevant. Moreover, the July
1996 report of Dr. A. provides no information as to the presence of
etiology of the appellant's plantar warts.

New and material evidence not having been presented, the claim is
not reopened and the appeal is denied.

Spinal/Musculoskeletal Claims

Factual Background

The record reflects that by rating decision dated in December 1971,
service connection was granted for lower back strain. The granting
of service connection

22 -

was based upon review of the appellant's service medical records,
which revealed that the appellant had periodically been treated
while on active duty for lumbar and cervical spine pain. Absent
from the appellant's service medical records are notations of
diagnoses, symptoms or complaints involving the lower extremity
neurological system or the hips.

The appellant underwent a VA physical examination in March 1987. He
reported radiating pain to the left buttock, which was of such
severity as to cause him to limp. Upon clinical examination, the
back displayed normal range of motion, and no spasm was noted.
There was no tenderness within the sciatic notch, nor along the
sciatic nerve. Reflexes were noted to be "brisk and symmetrical."
In relevant part, the appellant was diagnosed to have a chronic
back strain, manifested by episodes of stiffness and pain into the
left buttock. The examiner commented that the appellant's back
strain was "more or less of a chronic muscle strain ... [b]ecause
of the chronicity of it, the presence of Schmorl's nodules, and the
radiation, there is a possibility of some nerve root irritations

"A 'Schmorl's node' is 'a spinal defect characterized by protrusion
of the nucleus pulposus into the spongiosa of a vertebra.'
Webster's Medical Desk Dictionary 640 (1986)." Molloy v. Brown, 9
Vet. App. 513, 514 (1996).

At a January 1988 personal hearing conducted relative to the
appellant's then- pending claim for an increased disability
evaluation for a lower back disorder, the appellant testified in
substance that he had periodic shooting pains down the base of his
spine, into his hips, through his buttocks and into his legs.

The appellant underwent a VA orthopedic examination in May 1989. He
again complained of "off and on" back pain with radiation into both
legs, and some radiation into the neck. Upon clinical examination,
deep tendon reflexes were normal and symmetrical, and range of
motion of the back was essentially normal. Some muscle spasm of the
lumbar paravertebral musculature was noted, as was tenderness to
pressure at the L4-5 level, with Schmorl's nodes noted in the L1
and L2 level. Upon radiographic examination, narrowing of the L5-S1
interspace and

- 23 -

L4-5 interspace was noted. Also noted was some slight osteophyte
formation on the superior aspect of L5, and Schmorl's nodes in the
L1 and L2 levels.

The appellant was diagnosed to have acute and chronic back strain,
manifested by pain and muscle spasm; mild degenerative joint
disease of the back, and neuro- radiculitis, manifested by
radiation into the legs, secondary to the former diagnoses.

In an April 1991 letter, C.B.C., D.C., reported that the appellant
related pain in the middle and lower back which had progressed into
his shoulder, and that these symptoms had persisted since the
appellant's discharge from active service. The appellant was
diagnosed to have recurring, acute manifestation of "chronic spinal
dysfunction in the cervical, thoracic and lumbar spines.

By statement received in May 1991, the appellant sought an
increased disability evaluation for a lower back disability, and
service connection for a cervical spine disability as secondary
thereto.

The appellant underwent a VA physical examination in June 1991. He
complained of pain in his lower, middle, and upper back including
his neck and shoulders, left arm and hand and in his legs. Upon
clinical examination, the appellant was noted to be able to flex
his back to the point where his fingertips were within 12 inches to
the floor with discomfort, extend to 10 degrees with discomfort,
rotate bilaterally to 80 degrees without pain, and laterally bend
45 degrees to the left and 50 degrees to the right with pain. The
appellant was diagnosed to have back strain. The examiner commented
that the examination was "almost normal" and that there was no
obvious physical abnormality noted.

In March 1995, treatment records were received from the Brockton,
Massachusetts, VA Medical Center,, reflecting relatively continuous
care for back pain. In a July 1994 treatment note, the appellant
was noted to have had low back pain and complained of radiating
pain to his left leg. In December 1994, he complained of upper and
lower back pain which radiated down his legs. Contemporaneous
radiographic examination detected joint space narrowing between L4
and L5 with anterior spurring.

24 -

The appellant underwent a VA physical examination in May 1995. He
again complained of upper and lower back pain which radiated into
his legs and numbness into both of his thighs. He reported that the
latter symptoms occurred periodically.

Upon clinical examination, the appellant was able to bend to the
side 18 degrees to the right, 29 degrees to the left. He could
twist his back 20 degrees to the night and 24 degrees to the left.
Back flexion was to 13 degrees and extension was to 20 degrees.
There was noted no tenderness of the sciatic nerves or along their
course. Radiographic examination of the lumbar spine detected a
normal curve, with some narrowing and beaking of the l4-5
interspace. Schmorl's nodes, indicative of osteoporosis, were
noted.

As to the appellant's cervical spine, he was able to rotate his
neck 55 degrees to the right, and 50 degrees to the left. Neck
flexion was to 30 degrees and extension was to 35 degrees with pain
to the left shoulder. Radiographic examination of the cervical
spine revealed a slight flattening of the normal lordotic cure,
with marked narrowing of the C5-C6 inner space with spur formation.

In an October 1995 addendum to the examination report, the VA
physician conducting the May 1995 examination reported that he had
reviewed the case file, and had determined that a computerized
axial tomography test that he had order was not necessary to
evaluate the appellant's disorder. He stated that the appellant had
degenerative disc disease of the lumbar spine at the L4-L5 level,
manifested by narrowing of the L4-L5 interspace and spurring. He
also observed that radiographic examination of the thoracic spine
had revealed mild, well-compensated left lateral scoliosis of the
thoracic spine, and that there was no clinical evidence of symptoms
referable to the thoracic spine.

By Board decision dated in April 1996, service connection for a
neck condition was granted. By RO rating decision subsequently the
cervical spine disorder was assigned a 10 percent disability
evaluation. In June 1996, the 'appellant entered his

25 -

notice of disagreement as to the rating decision and also sought an
increased disability evaluation for his service-connected low back
condition.

In September 1996, updated medical records were received from the
Brockton VAMC. They reflected in relevant part that in January and
February 1996, the appellant was noted to have degenerative disc
disease of the lumbar spine, and degenerative disease which was
"most marked" at C5-6 and C6-7, without cord compression.

At a VA spine examination in November 1996, the appellant
complained of neck pain radiating to the shoulders and some
numbness in the ulnar distribution at times. On examination, when
asked to go through neck motions, the appellant's cervical spine
was rigid. The examiner reported that when the appellant began to
dress after the examination, the appellant began to "move his neck
quite a bit more than he would move it on request during the formal
examination." The examiner also observed that when the appellant
accompanied him to the radiology department, he moved his neck
normally. The examiner concluded that he had normal or almost
normal motions of the neck. The diagnosis was degenerative
arthritis of the neck. The examiner stated that it was likely that
there was nerve root irritation accounting for shoulder pain.

Also of record is a report of an April 7, 1997 VA examination of
the appellant by J.C., M.D., the same physician who examined the
appellant in November 1996. The purpose of the April 1997
examination was to identify DeLuca factors concerning the
appellant's spine. As to the thoracic spine, the examiner noted
that such the thoracic portion of the spine was not a mobile unit,
and that it did not flex or extend, bend or twist. He observed that
the evaluation of the appellant's lumbar spine therefore accounted
for his thoracic spine complaints. As to his lumbar spine
functional loss, the examiner reported that the appellant sustained
"no loss over his disabled state because of pain or increased
resistance. The Deluca factor [was zero]."

- 26 -

The appellant underwent a VA physical examination in January 1997.
Range of motion studies of the cervical spine found flexion to 30
degrees, extension to 30 degrees, rotation to 60 degrees,
bilaterally, and tilting to 10 degrees. Examination of the thoracic
spine detected no tenderness to vigorous percussion, and
examination of the lumbar spine found no tenderness over the
spinous process. Range of motion studies of the lumbar spine found
forward flexion to 60 degrees, backward extension to 10 degrees,
bilateral lateral flexion to 30 degrees, and bilateral rotation to
60 degrees. Sciatic notches and straight leg raising testing was
normal. The impressions were cervical, thoracic and lumbar strain.
The examiner commented that the appellant's complaints of severe
pain were not substantiated by the examination; the arthritis in
his spine was minimal and might well be normal for a man his age.

Radiographic examination of the lumbar spine found moderate
degenerative changes with significant narrowing of the L4-L5 disc
space and posterior narrowing of L5-S1 disc space.

The appellant underwent a VA electromyographic study in October
1997. The examiner opined that it was a "normal study with
electrophysiologic evidence of a mild chronic radiculopathy on the
left effecting L5 myotomes." The examiner further observed that the
finding of a robust extensor digitorum brevis corroborated such a
finding, as did the normal sensory potentials. The examiner
reported that there was no electrophysiologic evidence of
radiculopathy or neuropathy on the studies performed.

In a March 1998 report of magnetic resonance imaging conducted by
R.S., M.D., the appellant was noted to have moderate lumbar
spondylosis, small posterior and slightly right sided L5-S1
intervertebral disc protrusion, and small posterior protrusions of
L1-2 through l4-5 intervertebral discs.

In July 1998, the appellant underwent lumbar spine radiographic
testing. He was noted to have degenerative joint disease of L4-5
and L5-S1 and herniated discs at L5-S1. VA magnetic resonance
imaging in August 1998 noted moderate left

27 -

foraminal narrowing at C5-6; mild bilateral foraminal narrowing at
C6-7; and very mild central spondylosis at C6-7.

In a September 1998 VA treatment note, the appellant was noted to
have active cervical flexion to 3 degrees, with pain. Extension was
to 22 degrees, lateral flexion was to 8 degrees left, and 10
degrees right. Left rotation was to 30 degrees, and right rotation
was to 50 degrees. The appellant complained of "tightness" as to
all of the foregoing movements.

The appellant underwent a VA-provided medical examination in July
1999, conducted by R.R., M.D. The appellant reported that he
experienced constant neck pain that occasionally radiated into both
shoulders and into the hands, with numbness and tingling into his
fingers. With regard to his thoracic spine, the appellant reported
that this "bothers him at times, particularly if he is doing
something in a hunched(-)over position," although the symptoms were
not as severe as those involving the neck or lower back. He stated
that he had constant pain with discomfort in the bilateral hips
"most of the time." He reported that the pain radiated into the
left buttocks and into the hamstrings, and was associated with
numbness into the left foot. The physician recorded the following
findings:

Lumbar Spine: 
Flexion:          35 degrees active, 45 degrees passive 
Extension:        10 degrees active, 15 degrees passive 
Right/left lateral bending:     35 degrees active and passive
Right/left lateral turning      40 degrees active and passive

The examiner commented that there was no pain, weakness, spasm or
lack of endurance with range of motion of the lower back, although
mild midline tenderness was noted. There was also noted no postural
abnormalities or fixed deformities, and the musculature of the back
showed no signs of atrophy or asymmetry.

- 28 -

Cervical Spine: 
Flexion:         30 degrees active and passive 
Extension:       40 degrees active, 45 degrees passive 
Left and right lateral bending:    40 degrees active and passive
Left and right lateral turning:    55 degrees active and passive

The examiner commented that there was no fatigue, weakness, spasm
or lack of endurance with the foregoing motions, although mild
paracervical tenderness was noted. There was noted no torticollis
or other deformity. The musculature showed no spasm or atrophy.
Comprehensive motor examination revealed 5+/5+ motor power
bilaterally.

The appellant was diagnosed to have cervical spondylosis. and
degenerative disc disease; lower back pain secondary to lumbar
degenerative disc disease; mild bilateral pes planus and mild
bilateral trochanteric bursitis. The examiner commented that there
were no signs of a significant cervical radiculopathy or of a
significant herniated lumbar disc or lumbar radiculitis.

In August 1999, the appellant underwent electrodiagnostic testing
of his lower extremities, conducted by M.I.H., M.D. Besides finding
lumbar disc disease, electromyographic findings were normal as to
both lower extremities and paraspinal muscles; normal as to nerve
conduction studies of both lower extremities and normal waves and
reflexes of both lower extremities.

In a December 1999 letter, R.S.I., D.C., reported that he had
treated the appellant for approximately one year, and that the
appellant displayed decreased range of motion of the cervical
spine, and marked loss of range of motion of the lumbar spine with
pain. He opined that the appellant had post-traumatic cervical,
thoracic, and lumbar intersegmental dysfunction, secondary to
degeneration of the discs of the foregoing areas. He also opined
that as a result of the antalgia and musculoskeletal compensations
made secondary to disc changes, it was reasonable to suggest that
the appellant's other symptoms were caused either directly or
secondary to the injury he sustained when he fell.

29 -

The appellant underwent VA magnetic resonance imaging of the
cervical and lumbar spine in August 2000. Multi-level cervical
spondylosis causing some slight narrowing and stenosis of the
cervical spinal canal was noted. As to the appellant's lumbar
spine, narrowing of the disk space at L4-5 and L5-S1 was noted, as
were degenerative changes.

Of record is a November 2000 consultation report authored by
M.I.H., M.D. Dr. H. reviewed the various reports and diagnostic
studies pertaining to the appellant's lower back, which revealed
degenerative joint disease at L4-L5, a herniated disk at L4-5,
changes at C5-6 and C6-7 and chronic left L5 radiculopathy. In
connection with the consultation, an EMG was performed which
revealed chronic left S1 radiculopathy.

In a November 2000 report, J.M.S., M.D. reported that he had
conducted radiographic examination of the appellant's hips and
found no osteoarthritis, osteoporosis, bony defects or soft tissue
calcifications. Both hip joints were well maintained.

The appellant underwent a VA spine examination in November 2000. He
complained of constant, aching posterior neck pain and painful
limited motion of the neck. He also complained of constant, aching
pain across the top of both shoulders and episodes of numbness
involving the ulnar aspect of the left hand and little finger; he
had no radicular pain into the forearms or hands; he had no loss of
function of the hands or fingers. He denied any flare-ups of neck
pain.

The physician reported that upon clinical examination, the
appellant had a "100 percent normal pain-free range of motion" that
was "best observed when [the appellant] was distracted." The
examiner noted that the appellant forward flexed and extended his
neck to 45 degrees, with right and left rotation to 80 degrees,
without pain. The examiner observed that when the appellant's
attention was directed towards his neck, he flexed forward to 30
degrees, and right and left rotated to 45 degrees, while
"complaining bitterly of posterior neck pain." The examiner
otherwise noted that there was no muscle spasm or tenderness in the
cervical spine.

- 30 -

On examination of the upper extremities, he had 100 percent normal
pain-free range of motion of both shoulders, elbows, wrists, and
the small joints of the hands, and sensation to both hands was
normal.

Radiographic examination revealed moderate disc space narrowing at
C5-6 and C6-7, with moderate osteophytes at C5-6 and some sclerosis
of the posterior articular facets at C5-6. The pertinent impression
was complaints of neck pain without neurological or mechanical
deficits, with moderately advanced osteoarthritic changes at the
C5-6 and C6-7 disc spaces. No evidence of fractures were noted. The
examiner commented that radiographic studies and a computerized
axial tomography study in July 1999, and a physical examination
revealed no evidence of neurologic abnormality or compression as a
result of the osteoarthritic changes in the lower cervical spine.

As to his lumbar spine, the appellant complained of constant aching
pain which worsened with standing, walking for one hour, forward
bending, lifting weights heavier than 10 pounds, and pushing,
pulling or coughing. He added that he had aching pain and numbness
in his buttocks, posterior thighs, and calves.

Upon clinical examination, the spine was noted to have a normal
contour, without scoliosis or fixed deformity. The appellant was
able to forward flex to 90 degrees, lean left and right to 30
degrees, and extend to 30 degrees without pain. He rotated left and
right to 45 degrees without pain. The examiner commented that the
appellant's normal lumbar spine motion was "best observed when [the
appellant was] distracted," and when attention was drawn towards
his lumbar and thoracic spine, he forward flexed to 60 degrees,
leaned right and left to 20 degrees, and extended to 40 degrees,
and that he complained of low back pain at the extremes of these
ranges of motion. The appellant did not complain of thoracic spine
pain when rotating to the right and left to 45 degrees.

Clinical examination also detected no muscle spasm or tenderness
around the thoracic or lumbar spine or buttock. The sensation of
the lower extremity was noted to be normal, other than a report of
decreased sensation over the lateral left foot.

- 31 -

Radiographic examination of the thoracic spine revealed 7 degrees
scoliosis from L1 to T7 and the disc spaces were maintained.
Radiographic examination of the lumbar spine revealed moderate disc
space narrowing at the L4-5 and L5-S1 intervertebral disc spaces
with mild posterior articular facet sclerosis at the L4-5 and L5-S1
disc space. The disc spaces were otherwise well maintained, and no
evidence of fractures were noted

The examiner commented that from his review of the clinical data,
the appellant had an "insignificant scoliosis" of the lower
thoracic spine which was not related to any traumatic episode. He
noted that the absence of any fracturing was "of interest," given
the appellant's description of the in-service incident, because
such might have involved a fracturing episode, which did not appear
to be present. As to neurological damage, the examiner commented
that there was no significant neurological deficit or nerve root
impingement involving the lower extremities.

3. Entitlement to an increased evaluation for back strain with
limited motion of the lumbar spine, currently evaluated as 40
percent disabling.

Relevant law and regulations

Increased disability ratings - in general

Disability evaluations are determined by the application of VA's
Schedule for Rating Disabilities (Schedule), 38 C.F.R. Part 4
(2001). The percentage ratings contained in the Schedule represent,
as far as can be practicably determined, the average impairment in
earning capacity resulting from diseases and injuries incurred or
aggravated during military service and the residual conditions in
civil occupations. 38 U.S.C.A. 1155 (West 1991); 38 C.F.R.
3.321(a), 4.1 (2001).

When there is a question as to which of two disability evaluations
shall be applied, the higher evaluation will be assigned if the
disability picture presented more nearly approximates the criteria
for that rating; otherwise, the lower rating will be assigned. 38
C.F.R. 4.7 (2001.)

32 -

The degree of impairment resulting from a disability involves a
factual determination of the current severity of the disability.
Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); see also Solomon
v. Brown, 6 Vet. App. 396, 402 (1994). In resolving this factual
issue, the Board may only consider the specific factors as are
enumerated in the applicable rating criteria. See Massey v. Brown,
7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App.
625, 628 (1992).

Where the claimant's disability rating claim has been in continuous
appellate status since the original grant of his claim, the
evidence to be considered includes all evidence proffered in
support of the original claim. Fenderson v. West, 12 Vet. App. 119
(1999).

Rating musculoskeletal disabilities

Disability of the musculoskeletal system is primarily the
inability, due to damage or infection in parts of the system, to
perform the normal working movements of the body with normal
excursion, strength, speed, coordination and endurance. Functional
loss may be due to absence of part, or all, of the necessary bones,
joints and muscles, or associated structures, or to deformity,
adhesions, defective innervation, or other pathology, or may be due
to pain, supported by adequate pathology and evidenced by the
visible behavior of the claimant undertaking the motion. 38 C.F.R.
4.40 (2001).

As regards the joints, the factors of disability reside in
reductions of their normal excursion of movements in different
planes. Inquiry will be directed to these considerations: less
movement than normal; more movement than normal; weakened movement;
excess fatigability; incoordination, impaired ability to execute
skilled movements smoothly; and pain on movement, swelling,
deformity or atrophy of disuse. Instability of station, disturbance
of locomotion, interference with sitting, standing and weight-
bearing are related considerations. 38 C.F.R. 4.45 (2001).

- 33 -

With any form of arthritis, painful motion is an important factor
of disability. It is the intention to recognize actually painful,
unstable, or malaligned joints due to healed injury, as entitled to
at least the minimum compensable rating for the joint. 38 C.F.R.
4.59 (2001).

The Court has held that a diagnostic code based on limitation of
motion of a joint does not subsume 38 C.F.R. 4.40 and that 38
C.F.R. 4.14, which prohibits rating the same disability under
different diagnoses, does not forbid consideration of a higher
rating based on a greater limitation of motion due to pain on use,
including during flare-ups. See DeLuca v. Brown, 8 Vet. App. 202,
206 (1995). In DeLuca, the Court held that 38 C.F.R. 4.40, 4.45,
and 4.59 were not subsumed into the diagnostic codes based on
limitation of motion of a joint, and that the Board has to consider
the functional loss due to pain of a musculoskeletal disability
under 38 C.F.R. 4.40, separate from any consideration of the
appellant's disability under the diagnostic codes. DeLuca, 8 Vet.
App. at 206.

In Johnston v. Brown, 10 Vet. App. 80, 85 (1997), the Court
determined that if a claimant is already receiving the maximum
disability rating available based on symptomatology that includes
limitation of motion, it is not necessary to consider whether 38
C.F.R. 4.40 and 4.45 are applicable.

Specific schedular criteria

Under Diagnostic Code 5292, limitation of lumbar spine motion will
be rated as 10 percent disabling where slight, 20 percent disabling
where moderate, and 40 percent disabling where severe. 38 C.F.R.
Part 4, Diagnostic Code 5292.

Words such as "severe," "moderate," and "slight" are not defined in
the VA Schedule for Rating Disabilities. Rather than applying a
mechanical formula, the Board must evaluate all of the evidence-to
the end that its decisions are "equitable and just." See 38 C.F.R.
4.6. It should also be noted that use of similarly descriptive
terminology by medical professionals, although evidence to be
considered by the Board, is not dispositive of an issue. All
evidence must be

34 -

evaluated in arriving at a decision regarding an increased rating.
38 U.S.C.A. 7104; 38 C.F.R. 4.2, 4.6 (2001).

Under Diagnostic Code 5293 [intervertebral disc disease], a
noncompensable evaluation is assigned for postoperative, cured
intervertebral disc disease, a 10 percent evaluation is assigned
for mild intervertebral disc disease, a 20 percent rating is
assigned for intervertebral disc syndrome which is moderate with
recurring attacks, a 40 percent rating is warranted for
intervertebral disc syndrome that is severely disabling with
recurring attacks and intermittent relief, and a 60 percent
evaluation is assigned for intervertebral disc disease which is
pronounced with persistent symptoms compatible with sciatic
neuropathy with characteristic pain and demonstrable muscle spasm,
absent ankle jerk, or other neurological findings appropriate to
site of diseased disc, little intermittent relief. 38 C.F.R. 4.71a,
Diagnostic Code 5293 (2001).

In Bierman v. Brown, 6 Vet. App. 125, 129-132 (1994), Court found
that the provisions of Diagnostic Code 5293 do not expressly
prohibit a separate neurological rating from being assigned in
situations in which such a rating is warranted. The Court suggested
that manifestations of neurological symptomatology of a lower
extremity which are distinct from low back symptoms (that is,
neither duplicative nor overlapping) could be rated under a
Diagnostic Code different from Diagnostic Code 5293 without
violating the VA anti- pyramiding regulation, 38 C.F.R. 4.14.

Analysis

Assignment of diagnostic code

The appellant's claim for an increased rating for his service-
connected low back disability arose by statement received in May
1991. By decision dated in December 1997, the RO assigned a 40
percent disability evaluation under 38 C.F.R. 4.71a, Diagnostic
Code 5292 [limitation of motion, lumbar spine]. Under this
provision, the appellant's disability is characterized as involving
limitation of motion of the

- 35 -

lumbar spine - a 40 percent evaluation is appropriately assigned
when the resulting disability is "severe." 38 C.F.R. 4.71a,
Diagnostic Code 5292 (2001).

Because the appellant is currently assigned the maximum schedular
rating under the assigned diagnostic code, the Board has considered
rating the appellant's service- connected disability under a
different Diagnostic Code. The assignment of a particular
Diagnostic Code is "completely dependent on the facts of a
particular case." See Butts v. Brown, 5 Vet. App. 532, 538 (1993).
One Diagnostic Code may be more appropriate than another based on
such factors as an individual's relevant medical history, the
current diagnosis and demonstrated symptomatology. Any change in a
Diagnostic Code by a VA adjudicator must be specifically explained.
See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

Although the low back disability has been characterized as
involving lumbosacral strain, the highest disability available
under Diagnostic Code 5295 is 40 percent, as is currently assigned.
38 C.F.R. 4.71a, Diagnostic Code 5295.

As indicated above, the medical evidence of record, including
extensive diagnostic testing, has for a number of years indicated
that there exists disk disease of the appellant's lumbar spine with
associated radiculopathy. The appellant was noted in May 1989 to
have disc space narrowing at L5-S1 and L4-5 interspace. These
findings were again noted in December 1994 and May 1995. The VA
examiner conducting the latter inquiry specifically diagnosed the
appellant to have degenerative disc disease. There is nothing of
record which suggests that this disability is not associated with
the appellant's service-connected low back disability. The Board
will therefore proceed to rate the appellant's back disability
under Diagnostic Code 5293, intervertebral disc syndrome, since
such may be productive of a disability rating in excess of the
currently assigned 40 percent under Diagnostic Code 5292.

- 36 -

Schedular rating

The schedular criteria have been set forth above. A 60 percent
rating is warranted for intervertebral disc disease which is
pronounced, with persistent symptoms compatible with sciatic
neuropathy with characteristic pain and demonstrable muscle spasm,
absent ankle jerk, or other neurological findings appropriate to
site of diseased disc, little intermittent relief.

The Board is of course aware of VA examination reports in November
1996, January 1997 and November 2000, described in some detail
above, which are strongly suggestive of exaggeration of
symptomatology on the part of the appellant. However, there are of
record other medical records which do not so indicate. Similarly,
there are reports of diagnostic and clinical testing which do not
indicate radiculopathy, while other testing was suggestive of
radiculopathy. These conflicts, in the opinion of the Board, cannot
be resolved by adding additional medical reports to an already
voluminous records. The Board concludes that the evidence is in
equipoise and will therefore will apply the benefit of the doubt
rule, 38 C.F.R. 3.102. The Board finds that the evidence indicates
that the appellant has constant pain and radiculopathy consistent
with sciatic neuropathy. See, e.g., the report of the July 1999
examination. Accordingly, the Board will assign a 60 percent rating
under Diagnostic Code 5293.

DeLuca considerations

As noted above, the application of 38 C.F.R. 4.40, 4.45, and 4.59
mandates inquiry into whether there exists any functional loss due
to pain, or any weakened movement, excess Fatigability,
incoordination, or pain on movement of the appellant's joints. See
DeLuca, supra. In this case, however, the appellant is receiving
the maximum schedular evaluation for lumbar strain. In Johnston v.
Brown, 10 Vet. App. 80, 85 (1997), it was held that if a claimant
is already receiving the maximum disability rating available, it is
not necessary to consider whether 38 C.F.R. 4.40 and 4.45 are
applicable.

37 -

Bierman considerations

In Esteban v. Brown, 6 Vet. App. 259, 262 (1994), it was held that
service connection for distinct disabilities resulting from the
same injury could be established so long as the symptomatology for
one condition was not "duplicative of or overlapping with the
symptomatology" of the other condition. See also Bierman, supra.

In assigning an appropriate rating, the policy against "pyramiding"
of disability awards enumerated by 38 C.F.R. 4.14 must be
considered. That is, the evaluation of the same disability under
various diagnoses is to be avoided. 38 C.F.R. 4.14 (2001); see
Fanning v. Brown, 4 Vet. App. 225 (1993). Inquiry must therefore be
undertaken to ascertain whether there exists any non-overlapping
symptoms of the disorder in question which would result in a
separate disability ratings.

The record reflects that the appellant has generally complained of
a shooting pain and numbness from his lower back, through his
buttocks and into his legs. As noted above, some neurological
deficits of the lower extremities have been identified, in
particular in the November 2000 consultation report of M.I.H., M.D.
However, there has been no specific identification of a lower
extremity disability which could be separately rated. Bierman, for
example, involved foot drop. In this case, the non-specific
radiculopathy is contemplated within the criteria for 60 percent
rating now assigned under Diagnostic Code 5293, and the Board has
identified no reason to rate such symptoms separately.

Additional comments

The Board observes in passing that the Bierman discussion
immediately above involves neurological symptoms of the lower
extremities which emanate from his service-connected disk disease.
The appellant's claim of entitlement to service connection for
nerve damage of both lower extremities themselves is a separate
issue which will be addressed below.

- 38 -

Although the Board has assigned a 60 percent disability rating for
the appellant's service connected lumbar spine disability, it
cannot assign an effective date, because this is the responsibility
of the RO. See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997);
Barerra v. Gober, 112 F.3d 1030 (1997) [observing, in substance,
that the effective date and the degree of disability are separate
issues which must be separately appealed.] The matter of an earlier
effective date for the previously assigned 40 percent rating for
the appellant's low back disability, which is currently before the
Board, will be addressed below.

In a brief dated January 29, 2002, the appellant's accredited
representative referred to the regulation concerning extraschedular
ratings, 38 C.F.R. 3.321(b)(1). No specific argument was proffered
concerning extraschedular ratings.

It is clear that the matter of an extraschedular rating may not be
considered by the Board in the first instance. See VAOPGCPREC 6-
96, Floyd v. Brown, 9 Vet. App. 88, 95 (1996), Bernard v. Brown, 4
Vet. App. 384 (1993). Upon review of the claims folder, the Board
has been unable it identify any RO decision pertaining to an
extraschedular rating. Furthermore, it appears that the first time
that the matter of an extraschedular rating was raised was in the
January 2002 brief to the Board. Accordingly, the Board is without
authority to consider the matter of referral for an extraschedular
rating. The appellant is free to raise this matter with the RO is
he so desires.

4. Entitlement to an increased evaluation for traumatic
osteoarthritis of the cervical spine, currently evaluated as 30
percent disabling.

Relevant law and regulations

The law and regulations generally pertaining to increased rating
claims will not be repeated.

39 -

Specific schedular criteria - neck disabilities

Under 38 C.F.R. 4.71a, Diagnostic Code 5010 arthritis due to trauma
is rated as degenerative arthritis under Diagnostic Code 5003.
Under Diagnostic Code 5003, degenerative arthritis established by
X-ray findings is rated on the basis of limitation of motion under
the appropriate Diagnostic Codes for the specific joint or joints
involved.

Diagnostic Code 5290 provides that the following ratings are
appropriate for limitation of motion of the cervical spine: 10
percent for slight limitation of motion; 20 percent for moderate
limitation of motion; and 30 percent for severe limitation of
motion. 38 C.F.R. 4.71a; Diagnostic Code 5290 (2000).

Fenderson

The appellant's disability rating claim has been in continuous
appellate status since the original assignment of service
connection in May 1991.

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court held that
evidence to be considered in the appeal of an initial assignment of
a rating for a disability was not limited to that reflecting the
then-current severity of the disorder. In Fenderson, the Court also
discussed the concept of the "staging" of ratings, finding that, in
cases where an initially assigned disability evaluation has been
disagreed with, it was possible for a veteran to be awarded
separate percentage-evaluations for separate periods based on the
facts found during the appeal period.

Analysis

Discussion

The appellant is seeking a disability rating in excess of the
currently assigned 30 percent for post traumatic arthritis of the
cervical spine.

- 40 -

The appellant's cervical spine disability is currently assigned the
maximum possible assigned rating, 30 percent, under 38 C.F.R.
4.71a, Diagnostic Codes 5010 and 5290. As noted above, under
Diagnostic Code 5010 arthritis due to trauma is rated as
degenerative arthritis under Diagnostic Code 5003. In turn,
degenerative arthritis is rated the basis of limitation of motion
under the appropriate Diagnostic Codes for the specific joint or
joints involved, in this case Diagnostic Code 5290, limitation of
motion of the cervical spine. A 30 percent evaluation, the maximum,
is warranted for severe limitation of motion of the cervical spine.

As is noted above, in these circumstances, the Board must
scrutinize other potentially applicable diagnostic codes to
determine whether the assignment of alternative provisions would be
appropriate. See Butts and Pernorio, supra. Having done so, the
Board has not identified a more appropriate diagnostic code. In
particular, unlike with respect to the lumbar spine, disk disease
with accompanying neurological symptomatology was not identified on
the most recent VA examination, in November 2000. The examiner
specifically commented that diagnostic testing in 1999, to include
CT studies, had not revealed any evidence of neurologic
abnormality. The examiner's observations are consistent with other
recent medical evidence of record, including the report of the July
1999 examination, in which no signs of significant cervical
radiculopathy were detected. Moreover, Dr. M.I.H.'s November 2000
report, which included a detailed review of the diagnostic tests,
referred to lumbar disk disease but not to cervical disk disease.
Accordingly, the Board sees no reason to rate the appellant under
Diagnostic Code 5293.

Because the appellant is in receipt of the maximum schedular
evaluation, discussion of the DeLuca factors is not necessary. See
Johnston, supra.

An increased disability rating for a cervical spine disorder is
therefore denied.

- 41 -

Additional comments

The Board's comments with respect to its lacking jurisdiction with
respect to an extraschedular rating apply to this issue as well as
the previous one.

With respect to Fenderson considerations, the currently assigned 30
percent disability rating is effective as of May 7, 1991, the date
of the appellant's initial claim of entitlement to service
connection. No higher rating may be assigned at any time during the
ensuing period. The Board sees no reason to even consider the
assignment of a lower rating for any period from May 7, 1991
forward. The matter of entitlement to an effective date for the
assigned 30 percent rating prior to May 7, 1991 has been developed
as a separate issue on appeal and will be addressed below.

5. Entitlement to service connection for a thoracic spine disorder.

Essentially, the appellant has repeatedly contended that he has a
thoracic disorder which is separate from his presently service-
connected lumbar and cervical spine disabilities.

As an initial matter, while the appellant may competently report
symptoms, it is now well-established that the appellant, as a
layperson, is not qualified to render medical opinions regarding
the etiology of disorders and disabilities, and his opinion is
entitled to no weight. Cromley v. Brown, 7 Vet. App. 376, 379
(1995); Boeck v. Brown, 6 Vet. App. 14, 16 (1993); Grivois v.
Brown, 6 Vet. App. 136, 140 (1994); Espiritu v. Derwinski, 2 Vet.
App. 492, 495 (1992).

A longitudinal review of the evidence does not support the
appellant's assertions. The only opinions in support of his claim
are the April 1991 letter of Dr. C.B.C., a chiropractor and the
December 1999 letter of R.S.I., D.C. another chiropractor. Each
reported the appellant had recurring dysfunction "in the cervical,
thoracic and lumbar" spine. Other evidence of record does not
indicate that a thoracic spine disability exists.

42 -

In an October 1995 addendum submitted by the May 1995 examining
physician, it is noted that although the appellant was noted to
have scoliosis of the thoracic spine, there was no clinical
evidence of symptoms specifically referable to the thoracic region.
Similarly, the November 2000 VA examiner found the scoliosis of the
lower thoracic spine to be "insignificant." The medical examination
reports do not separately diagnose any disease of the appellant's
thoracic spine.

Also of record is the November 1996 VA examiner's observation that
the thoracic spine was not a "mobile unit," and that the lumbar
spine complaints were inclusive in those of the thoracic spine.
This is medical evidence suggestive that the appellant's complaints
are referable to a single disorder, the presently service-
connected lumbar spine disability.

Moreover, an August 2000 MRI study, which appears to be extremely
thorough, indicates that the thoracic spine was unremarkable.

Just as the appellant is not competent to render medical opinions
concerning his claimed disability, the Board is prohibited from
exercising its own independent judgment to resolve medical
questions such as the existence of the disability. See Colvin v.
Derwinski, 1 Vet. App. 171, 175 (1991).

By law, the Board is obligated under 38 U.S.C. 7104(d) to analyze
the credibility and probative value of all evidence, account for
the evidence which it finds to be persuasive or unpersuasive, and
provide reasons for its rejection of any material evidence
favorable to the veteran. See, e.g., Eddy v. Brown, 9 Vet. App. 52
(1996); Meyer v. Brown, 9 Vet. App. 42 5 (1996); Gabrielson v.
Brown, 7 Vet. App. 3 6 (1994). Consistent with Colvin, the Court
has held that the Board may not reject medical opinions based on
its own medical judgment. See Obert v. Brown, 5 Vet. App. 30
(1993).

43 -

In evaluating the probative value of competent medical evidence,
the Court has stated, in pertinent part:

The probative value of medical opinion evidence is based on the
medical expert's personal examination of the patient, the
physician's knowledge and skill in analyzing the data, and the
medical conclusion that the physician reaches .... As is true with
any piece of evidence, the credibility and weight to be attached to
these opinions [are] within the province of the adjudicators ....
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

The Board may appropriately favor the opinion of one competent
medical authority over another. See Owens v. Brown, 7 Vet. App.
429, 433 (1995).

The Board looks at factors such as the health care provider's
knowledge and skill in analyzing the medical data. See Guerrieri v.
Brown, 4 Vet. App. 467, 470-71 (1993); see also Black v. Brown, 10
Vet. App. 279, 284 (1997) In this regard, the Board places greater
weight on the opinions of physicians than it does on chiropractor.
This is because of the more rigorous training required of
physicians.

Although chiropractor C.C. reported that he had reviewed the
medical records of VA, he did not further identify such records, or
provide interpretation. The bulk of his report reflects that he
undertook no clinical studies to ascertain whether a separate
thoracic dysfunction was present. Instead, he reported that he had
for review radiographic reports reflecting impairment at C6, C7,
L5-S1. As is noted above, the appellant is presently in receipt of
service connection for disabilities of these spinal regions.

In his December 1999 letter, chiropractor R.S.I. reported in part
that the appellant had intersegmental dysfunction of the cervical,
thoracic and lumbar regions, and that these included disc
degeneration. However, there is no indication in the report as to
the basis of Dr. I.'s observation relative to disc degeneration as
it relates to the thoracic spine. Indeed, within a year of Dr. I.'s
letter, the November 2000

44 -

computerized axial tomography and radiographic testing confirmed
the previously noted scoliosis, but noted no disc degeneration of
the thoracic region.

Although the appellant maintains that he has a thoracic spine
disorder separate from his lumbar and cervical disabilities, the
preponderance of the competent medical evidence, as substantiated
by clinical data, does not support his assertions. In the absence
of proof of a present disability there can be no valid claim. See
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also
Rabideau v. Derwinski, 2 Vet. App. 141, 143- 44 (1992). Service
connection for a thoracic spine disorder is therefore denied.

6. Entitlement to service connection for a bilateral hip disorder,
claimed as secondary to service-connected back strain with limited
motion of the lumbar spine.

The appellant also seeks service connection for a claimed bilateral
hip disorder.

Relevant law and regulations

The law and regulations generally pertaining to service connection
on a direct basis have been stated above.

A disability which is proximately due to or the result of a
service-connected disease or injury shall be service connected. See
38 C.F.R. 3.310 (2000); see also Harder v. Brown, 5 Vet. App. 183,
187 (1993).

Analysis

The appellant's service medical records are devoid of any mention
of a disability of the hips. Moreover, there is no evidence of
complaints of hip problems for decades after service. It was noted
during a January 1997 VA examination that hip rotation did not
produce pain.

- 45 -

The appellant complained of constant pain in both of his hips
during a July 1999 VA examination, and mild trochanteric bursitis
was diagnosed. Objective range of motion studies then revealed that
the appellant's bilateral hip function was normal, as the examiner
reported flexion to 125 degrees, (both active and passive) and
abduction to 45 degrees (both active and passive). See 38 C.F.R.
4.71, Plate II. Further, a November 2000 radiographic report
indicated that the appellant had no hip osteoarthritis, bony
defects, or soft tissue calcifications and that both hip joints
were well maintained.

The Board will accept for the sake of argument that a current hip
disability, bursitis, exists. However, no competent medical
professional has linked the appellant's reported hip symptoms to
any incident of his military service or to any service- connected
disorder. The appellant has pointed to no such medical evidence.

The Board has concluded that a preponderance of the evidence is
against the appellant's claim of entitlement to service connection
for a bilateral hip disability. As discussed above, even assuming
that such disability currently exists, there is no evidence of
record which is suggestive of any link to service or to any
service- connected disability The benefit sought on appeal is
therefore denied.

7. Entitlement to service connection for nerve damage to both lower
extremities, to include as secondary to service-connected back
strain with limited motion of the lumbar spine.

The appellant contends that he has a lower extremity neurological
disorder which should be service connected.

The medical evidence has been recapitulated by the Board above. In
addition, neurological symptoms associated with the appellant's
service-connected lumbar spine disability, such as radiculopathy,
have previously been discussed in connection with the appellant's
increased rating claim. As noted by the Board, such symptoms are
included in the 60 percent rating to be assigned under 38 C.F.R.
4.71a, Diagnostic Code 5293.

46 -

The appellant's service medical records reflect no complaints,
symptoms, or diagnoses of any lower extremity neurological
disorder. The record further reflects that the appellant initially
reported lower extremity radiating pain in January 1988 and
continuing thereafter. As discussed above, the medical evidence
indicates that such symptoms have been associated with the
appellant's diagnosed intervertebral disc disorder. In particular,
the VA medical records obtained from the Brockton, Massachusetts VA
Medical Center reflected such linkage on a relatively continuous
basis. In the context of evaluation of the appellant's back
symptoms, the VA computerized axial tomography study of the lumbar
spine in July 1999 and the VA magnetic resonance imaging test of
the lumbar spine in August 1999 were read as showing disc
encroachment on the L-4 and L-5 nerve roots. The linkage of the
appellant's low back pain and claimed radiating, lower extremity
weakness and pain was again demonstrated in a VA electromyographic
study in November 2000, which resulted in an impression of left S-1
radiculopathy. .

Medical evidence has not demonstrated a "stand alone" lower
extremity neurological deficit, separate from the diagnosed
degenerative disc disease. Significantly, a VA spinal examination
in November 2000 did not demonstrate any significant nerve damage
to the lower extremities. The VA spine examiner in November 2000
found no significant neurological deficit involving the lower
extremities.

In short, there is no evidence of neurological damage or disease of
the lower extremities as has been contended by the appellant. As
the Board has indicated in connection with its discussion of the
appellant's low back disability, there is medical evidence of
symptoms associated with his service-connected back disability
radiating into the lower extremities, but that is not the same as
a lower extremity neurological disability. To the extent that the
appellant contends that he has a lower extremity neurological
disorder, as is noted above he is not competent to render a medical
opinion as to the physiological source of his symptoms. See
Espiritu, supra.

Under these circumstances, the Board concludes that the
preponderance of the competent and probative evidence of record is
against the claim of entitlement to

47 -

service connection for nerve damage to both lower extremities, both
as secondary to lumbosacral strain or as a direct result of any
incident of military service. The appeal is denied on this basis.

Effective date issues

Pertinent law and regulations

Except as otherwise provided, the effective date of an evaluation
and award of pension, compensation, or dependency and indemnity
compensation based on an original claim, a claim reopened after
final disallowance, or a claim for increase will be the date of
receipt of the claim or the date entitlement arose, whichever is
the later. 38 U.S.C.A. 5110 (West 1991); 38 C.F.R. 3.400 (2001).

The effective date of an increase in disability compensation shall
be the earliest date as of which it was factually ascertainable
that an increase in disability had occurred if a claim was received
within one year from such date; otherwise, the effective date shall
be the date of receipt of claim. 38 C.F.R. 3.400(o)(2) (2001).

Once a formal claim for compensation has been allowed, the date of
receipt of evidence from a private physician which is within the
competence of the physician and shows the reasonable probability of
entitlement to benefits will be accepted as the date of an informal
claim for increased benefits. 38 C.F.R. 3.157 (b)(2) (2001).

The applicable statutory and regulatory provisions require that VA
look to all communications from a claimant which may be interpreted
as applications or claims, formal and informal, for benefits. In
particular, VA is required to identify and act on informal claims
for benefits. See 38 U.S.C. 5110(b)(2); 38 C.F.R. 3.1(p),
3.400(o)(2), 3.155(a) (2001); see also Servello v. Derwinski, 3
Vet. App. 196, 198-200 (1992). An informal claim must identify the
benefit sought. See 38 C.F.R. 3.155(a) (2001); see also Dunson v.
Brown, 4 Vet. App. 327, 330 (1993).

- 48 -

8. Entitlement to an effective date earlier than May 7, 1991 for
assignment of an evaluation of 30 percent for post traumatic
osteoarthritis of the cervical spine.

The appellant seeks an effective date earlier than the currently
assigned date of May 7, 1991 for the evaluation of 30 percent for
traumatic osteoarthritis of the cervical spine.

Factual background

On May 7, 1991, the appellant filed a claim of entitlement to
service connection for a neck condition. The RO denied the claim in
a September 1991 rating decision, and the appellant appealed. In an
April 15, 1996 decision, the Board granted the appellant's claim of
entitlement to service connection for a neck condition. In an
implementing rating decision dated April 30, 1996, the RO assigned
a disability rating of 10 percent, effective from May 7, 1991, the
date the appellant filed a claim for the benefit. In a December
1997 RO rating decision, a 30 percent disability rating was
assigned for traumatic arthritis of the cervical spine, effective
from May 7, 1991.

In approximately August 1998, the appellant filed a NOD as to the
assigned effective date. A SOC was issued in March 1999. In May
1999 the appellant filed a substantive appeal in which he stated
that the effective date was "incorrect" but offered no explanation
as to why this was so. In an appellant's brief dated January 29,
2002, the appellant's accredited representative offered no specific
argument as to this issue.

Analysis

At the outset of its analysis, the Board wishes to point out that,
although this issue has been developed as entitlement to an earlier
effective date for an increased disability rating for the
appellant's cervical spine disability, in fact it amounts to a
claim for an earlier effective date for service connection for that
disability. Service connection has been granted effective May 7,
1991, and the currently assigned

49 -

30 percent disability rating has been assigned as of that date. In
order for the 30 percent rating to be assigned earlier, of
necessity an effective date earlier than May 7, 1991 would have to
be assigned for service connection for the cervical spine
disability.

It is clear that the appellant filed his claim of entitlement to
service connection for a cervical spine disability on May 7, 1991.
The appellant has offered no reason why an earlier date should be
assigned. The Board has reviewed the record and can find no
document earlier than May 7, 1991 which could serve as a claim, for
service connection, either formal or informal. See Servello, supra.

In short, entitlement to an evaluation of 30 percent for the
cervical spine disorder may not be effective sooner than May 7,
1991, the date of claim for service connection and the effective
date of the grant of service connection. For that reason,
entitlement to an effective date earlier than May 7, 1991, for
assignment of an evaluation of 30 percent for traumatic
osteoarthritis of the cervical spine is not warranted, and the
appeal is denied as to that issue. See Williams v. Gober, 10 Vet.
App. 447, 451 (1997).

9. Entitlement to an effective date earlier than June 27, 1996 for
assignment of an evaluation of 40 percent for back strain with
limited motion of the lumbar spine.

The appellant also seeks an effective date earlier than the
currently assigned 40 percent for chronic strain with limited
motion of the lumbar spine.

In this decision, the Board has assigned a 60 percent rating for
the appellant's service-connected lumbar spine disability under 38
C.F.R. 4.71a, Diagnostic Code 5293. The Board cannot assign an
effective date for that rating, since such is within the province
of the RO. This does not render moot the issue currently under
discussion, however.

50 -

Factual background

Service connection was granted for back strain in a December 1971
RO rating decision. A noncompensable disability rating was
assigned, effective July 2, 1971, the day after the appellant left
military service. The appellant did not appeal that decision.

In a decision dated May 17, 1988, the Board denied the appellant's
claim of entitlement to an increased disability rating for chronic
back strain. In March 1989, the appellant requested an increased
disability rating. In a June 1989 RO rating decision, a 10 percent
disability rating was assigned, effective March 27, 1989. The
appellant did not appeal that decision.

On May 7, 1991, the appellant filed a claim for an increased
disability rating for his service-connected lumbar spine
disability. The RO denied the claim, and the appellant appealed to
the Board. In November 1994, the Board remanded the claim to the RO
for further development. In an October 1995 rating decision, the RO
granted an increased disability rating, 20 percent, effective March
27, 1989, the date the appellant requested an increased disability
rating. The appeal continued. In an April 1996 decision, the Board
denied the appellant's claim of entitlement to an increased
disability rating. The appellant appealed the Board's decision to
the Court. In a memorandum decision dated August 13, 1997, the
Court vacated the Board's April 1996 decision and remanded the
issue for further proceedings. In a December 1997 RO rating
decision, a 40 percent disability rating was assigned for the
appellant's service-connected back strain with limitation of
motion, lumbar spine, effective June 27, 1997. According to the RO,
the effective date was based on a notice of disagreement filed on
that date.

The appellant appealed the RO's decision as to the assigned
effective date. In a memorandum dated December 17, 1998, the
appellant's representative suggested that "the actual date should
be December 12, 1985". In his substantive appeal filed in May 1999,
the appellant stated that the effective date should go back "to at
least 1985". No reasons were stated for either of these statements.

- 51 -

In the appellant's brief to the Board dated January 29, 2002, the
appellant's accredited representative contended that the effective
date for the 40 percent rating for the appellant's service-
connected lumbar spine disability should be May 5, 1991, because
the appellant "has continually pursued this claim from 1991 all the
way to the Court of Appeals for Veterans Claims".

Analysis

As noted above, the effective date of an award of compensation will
be the date of the receipt of a claim or the date entitlement
arose, whichever is later. 38 C.F.R. 3.400.

The record reflects that in a decision dated May 17, 1988, the
Board denied the appellant's claim of entitlement to an increased
disability rating for chronic back strain. In March 1989, the
appellant requested an increased disability rating. By rating
decision dated in June 1989, the appellant was granted a 10 percent
disability evaluation for the disorder in question. He did not then
appeal, rendering the decision final. See 38 U.S.C.A. 7105(a). The
appellant specifically requested an increased rating by statement
received on May 7, 1991. He was granted a 20 percent rating
effective March 27, 1989 by RO decision dated in October 1995. In
December 1997 the RO granted the appellant the currently assigned
disability rating, effective June 27, 1996.

Although the effective date of June 27, 1996 was established by the
RO based on the date of receipt of a Notice of Disagreement, the
Board agrees with the appellant's representative that the
appellant's claim of entitlement to an increased disability rating
has been in continuous development since its submission in May
1991. Accordingly, that is the date of receipt of the appellant's
claim.

The effective date of an increased rating for a service-connected
disability is the earliest date as of which it is factually
ascertainable that an increase in disability had occurred, if a
claim is received within 1 year from such date, otherwise, the date
of the receipt of the claim. 38 C.F.R. 3.400(o). Meeks v. West, 216
F.3d 1363 (Fed. Cir. 2000); Hazan v. Gober, 10 Vet. App. 511
(1997).

52 -

Although the appellant's claim for an increased disability
evaluation was received on May 7, 1991, the report of Dr. C.C.,
which has been discussed above, is dated April 16, 1991. Although
further inquiry could be had into whether his findings as to the
appellant's range of motion demonstrated an ascertainable increase
in the disability, the Board is of the opinion that such an inquiry
would not produce substantial evidence to assist in this endeavor.
In these circumstances, the Board will accord the appellant the
benefit of the doubt and grant an effective date of April 16, 1991
as the effective date for the rating at issue. See Alemany v.
Brown, 9 Vet. App. 518, 519 (1996); Brown v. Brown, 5 Vet. App.
413, 421 (1993).

The Board has explored the possibility of assigning an effective
date earlier than April 16, 1991 for the 40 percent rating. With
respect to whether an increase in the level of lumbar spine
disability was factually ascertainable earlier than April 16, 199
1, the Board has identified no such evidence and the appellant has
pointed to none. The only evidence after the Board's May 1988
decision denying the appellant's increased rating claim and before
Dr. C.C.'s report is the report of the May 1989 VA orthopedic
examination, which was over one year before the appellant's June
1991 claim and thus cannot be a basis for assignment of an
effective date under 38 C.F.R. 3.400(o)(2).

With respect to the date of December 12, 1985, which has been
suggested by the appellant's representative in the past but not
recently, that date appears to be based on the filing of a claim
for an increased disability rating for the appellant's service-
connected lumbar spine disability. However, that increased rating
claim was denied in a final Board decision dated May 17, 1988 and
accordingly may not be used to assign an increased rating. The next
claim for an increased rating was filed on May 7, 1991, and that
claim is the basis for the assignment of the increased rating under
38 C.F.R. 3.400(o). The suggestion that any earlier effective date
may be assigned fails for the same reason.

Accordingly, an effective date of April 16, 1991 is established for
the assignment of a 40 percent disability rating for the
appellant's service-connected lumbar spine disability. To that
extent, the appeal is allowed.

- 53 -

10. Increased evaluation for seborrheic dermatitis

Factual Background

A rating decision in May 1972 granted service connection for mild
seborrhea of the scalp and assigned a noncompensable evaluation.
The record then included the appellant's service medical records,
which reflect that in December 1969 the appellant was treated for
seborrhea, and an undated report of an examination for separation
which noted that the appellant's skin was normal. Additionally, a
April 1972 VA dermatological examination revealed mild scaling. The
scalp was not erythematous. The rest of the body showed no skin
pathology. The diagnosis was mild seborrhea of the scalp.

At a VA examination in August 1986, the appellant gave a history of
a recurrent slightly pruritic eruption in the scalp, eyebrows, and
mustache area since 1969 in service. An examination revealed
multiple, ill-defined slightly scaly erythematous patches
throughout the scalp, eyebrows, and mustache area. Examination of
the trunk and extremities was unremarkable. The diagnosis was
seborrheic dermatitis. In September 1986, a 10 percent disability
evaluation was assigned.

At a VA skin examination in August 1999, the appellant gave a
history of seborrheic dermatitis of the scalp, eyebrows, and
mustache since 1969. He stated that he developed a rash of the
scrotum, back, and umbilical area. He had received prescriptions
for shampoo and creams. He complained of constant, severe scaling
and itching of the scalp and of the right posterior upper thoracic
region. On examination of the scalp, there was no evidence of
scaling, irritation, or other signs of dermatitis, seborrheic or
otherwise. There was no evidence of dermatitis of the posterior
thoracic area, the umbilicus, or the scrotum. There was no
ulceration, exfoliation, or crusting. There were no apparent
systemic or nervous manifestations. The diagnosis was no evidence
of seborrheic dermatitis or of tinea cruris or tinea corpus. The
examiner commented that either the appellant did not have such
disorders or the medications he was on had cleared up his
dermatitis problems.

54 -

A VA dermatology clinic record in June 2000 noted that the
appellant's skin was essentially clear except for a small keratosis
on the right arm. The impressions were seborrheic dermatitis and
actinic keratosis.

At a VA dermatology clinic in November 2000, the appellant stated
that a private dermatologist had told him that 3 lesions were
suspicious for skin cancer. On examination, there was a one
centimeter pigmented macule on the left neck; there were similar
slightly keratotic lesions on the left abdomen and mid-lower back.
The assessments were lentigo and seborrheic keratosis. The plan was
for a shave biopsy of the 3 lesions.

At a VA dermatological examination in November 2000, the appellant
gave a history of intermittent rashes on the scalp, trunk, and
umbilical area. Upon clinical examination, the examiner noted some
erythematous, darkened and scaly, patchy lesions on the right
anterior tibial regions, with scaling and crusting; a variety of
scales on the left anterior tibial region; scaliness on the
posterior aspect of the left foot; processes occurring from the
knees down; erythema and scaling in the peri- umbilical area;
erythema and scaling of the scrotum; some erythema and scaling on
the back, with some excoriations in the central back; two nevi, one
on the left upper quadrant and the other on the left posterior
neck; some erythema and scaling of the eyebrows and scalp, with
dandruff. Crusting was noted, with some mild excoriations and
erosions of the skin. With regard to nervous manifestations, the
examiner noted that the appellant reported a lot of psychic worry
over his skin. The diagnosis was eczematous and seborrheic
dermatitis.

Pertinent law and regulations

The law and regulations generally pertaining to increased rating
claims has been set out above and will not be repeated.

The service-connected appellant's seborrheic dermatitis has been
rated as analogous to eczema under 38 C.F.R. 4.118, Diagnostic Code
7806 (2001). See 38 C.F.R. 4.20 (2001) [when an unlisted condition
is encountered, it will be permissible to

- 55 -

rate under a closely related disease or injury in which not only
the functions affected, but the anatomical localization and
symptomatology are closely analogous].

Under Diagnostic Code 7806, eczema with slight, if any,
exfoliation, exudation or itching, if on a nonexposed surface or
small area, warrants a noncompensable evaluation. Eczema with
exfoliation, exudation or itching, if involving an exposed surface
or extensive area, warrants an evaluation of 10 percent. Eczema
with constant exudation or itching, extensive lesions, or marked
disfigurement warrants an evaluation of 30 percent. Eczema with
ulceration or extensive exfoliation or crusting and systemic or
nervous manifestations or eczema which is exceptionally repugnant
warrants an evaluation of 50 percent.

Analysis

The medical evidence, which has been reported in some detail above,
demonstrates, in essence, crusting and scaliness over various
portions of the appellant's body. The Board finds that the history
of severe itching of the skin and the findings of lesions on both
exposed and non-exposed surfaces at the VA examination in November
2000 more nearly approximate the criteria for an evaluation of 30
percent under Diagnostic Code 7806.

The Board further believes that the clinical findings do not more
nearly approximate the criteria for an evaluation of 50 percent.
Indeed, there is no evidence of if manifestations such as
ulceration, extensive exfoliation, crusting and the like. The most
recent examination report characterized these manifestations as
"mild". There is no indication that the condition is exceptionally
repugnant, and the appellant does not appear to so contend.

With respect to "systemic or nervous manifestations", none have
been identified. As described above, the appellant has undergone
extensive neurological testing; at no time has his service-
connected skin disability been implicated in any neurological
deficits. The November 2000 dermatological examiner stated as
follows: "[The appellant] feels that he exerts a lot of psychic
worry over his skin

56 -

and that this may adversely affect him." This does not describe any
"systemic or nervous" manifestation of eczema but merely indicates
that the appellant's skin condition causes him some concern.

The Board further notes that the appellant unsuccessfully sought
service connection for a "nervous condition", meaning a psychiatric
disability, immediately after leaving service in 1971; his claim
was denied in a December 1971 RO rating decision. There is no
indication in the evidence of record, aside from the appellant's
November 2000 statement to the VA examiner, that any relationship
exists between the appellant's service-connected skin disability
and any "nervous condition".

In short, for the reasons and bases expressed above, the Board
concludes that an evaluation of 30 percent will be granted for the
appellant's service-connected seborrheic dermatitis.

ORDER

New and material evidence not having been submitted to reopen a
claim of entitlement to service connection for pes planus, the
appeal is denied.

New and material evidence not having been submitted to reopen a
claim of entitlement to service connection for plantar warts of the
feet with callous formation and residual scars, the appeal is
denied.

An increased disability rating, 60 percent, is granted for the
appellant's service- connected lumbar spine disability, subject to
controlling regulations applicable to the payment of monetary
benefits.

A disability rating in excess of the currently assigned 30 percent
for traumatic osteoarthritis of the cervical spine is denied.

Service connection for a disability of the thoracic spine is
denied.

57 -

Service connection for a bilateral hip disability is denied.

Service connection for nerve damage to both lower extremities is
denied.

An effective date of April 16, 1991 for a 40 percent disability
evaluation of the lumbar spine disability is granted.

An effective date earlier than May 7, 1991 for the assignment of a
30 percent disability evaluation for a cervical spine disorder is
denied.

An evaluation of 30 percent for seborrheic dermatitis is granted,
subject to governing regulations concerning payment of monetary
awards.

Barry F. Bolan 
Member, Board of Veterans' Appeals

IMPORTANT NOTICE: We have attached a VA Form 4597 that tells you
what steps you can take if you disagree with our decision. We are
in the process of updating the form to reflect changes in the law
effective on December 27, 2001. See the Veterans Education and
Benefits Expansion Act of 2001, Pub. L. No.. 107-103, 115 Stat. 976
(2001). In the meanwhile, please note these important corrections
to the advice in the form:

 These changes apply to the section entitled "Appeal to the United
States Court of Appeals for Veterans Claims." (1) A "Notice of
Disagreement filed on or after November 18, 1988" is no longer
required to appeal to the Court. (2) You are no longer required to
file a copy of your Notice of Appeal with VA's General Counsel.

 In the section entitled "Representation before VA," filing a
"Notice of Disagreement with respect to the claim on or after
November 18, 1988" is no longer a condition for an attorney-at-law
or a VA accredited agent to charge you a fee for representing you.

58 - 



